--------------------------------------------------------------------------------



[networklogo.gif]

April 1, 2009

Future Canada China Environment Inc
Suite 437 – 114 West Magnolia Street
Bellingham, Washington
USA. 98225


Dear Mr. Young,

This letter sets forth the basis on which Network 1 Financial Securities, Inc
(“Network”) is engaged by Future Canada China Environment Inc, (the “Company”)
to act as its financial advisor for its finance and acquisition program for a
six-month period beginning the date of this agreement.

  1.

Performance of Services - Network shall provide the following services:

         

Acquisitions:

         

Network 1 will work with the Company’s staff in developing acquisition criteria
both from the point of view of business compatibility and financial
acceptability.

          (a)

Network will assist the Company in identifying companies in the targeted
industries, which may include public companies, divisions of public companies,
and privately held companies, and after evaluating such companies, assist in
ranking them in terms of priority.

          (b)

Network will gather financial information on target companies. In those cases
where the company, or a division of a public company, Network will utilize its
contracts and sources of information to develop as complete a financial profile
as possible. In the event outside consulting studies are desirable, Network will
recommend such consultants and be prepared to retain them on behalf of the
Company, with the Company’s prior approval.

          (c)

Network will evaluate the target companies from a financial viewpoint, providing
an opinion as to value and the price level necessary to consummate a
transaction.

          (d)

Network will contribute to the analysis of the target company’s desirability
from both a business and product viewpoint, combining these conclusions with the
judgment as to the likelihood of success.


--------------------------------------------------------------------------------


    Corporate Planning and Development:             (a)
Network 1 will work with the Company on research and development planning as far
as financial commitments.
            (b)
Network 1 will introduce the Company to parties that will be able to assist the
Company in the mineral and fertilizer, green eco friendly products, and any
other industry that could be helpful in the development of the Company’s
business or any other goal that may pretain to the business plan set forth by
Future Canada China Enviroment Inc.
            (c)
Network 1 will introduce the Company to parties in the financial community that
follow the industry with a particular interest that meet the goals of Future
Canada China Enviroment Inc.
            (d)
Should the Company request, Network 1 will act as a liaison between shareholders
and the Company.


  2.

Financing

     

Should the company require additional capital on order to finance a specific
acquisition and wish to raise these funds through a secondary issue of equity or
private placement, the Company may request Network to serve as its investment
banker for said purpose. Such financing shall occur at such time as the Company,
in its sole discretion, shall deem appropriate. Terms, conditions, and
compensation for said financing will be discussed when the Company requests
Network 1 to raise funds through private placement.

        3.

Compensation for Services

     

The Company agrees to issue to Network 1 or its designees 100,000 restricted
common shares upon the execution of this agreement. In addition, if the Company
or any of its affiliates acquire by means of merger, consolidation, joint
venture, exchange offer, purchase of stocks or assets or other transactions, an
entity as a result of submissions or introductions made by Network during the
period of this Agreement, or if the Company uses the services of Network in
conducting or assisting in negotiations in structuring a transactions with any
party, the Company shall pay Network, or cause Network to be paid, at the
closing of said transaction, a transaction fee to be negotiated prior to the
time of transaction. The company, FCCE, shall pay for all legal and transfer
fees in regards to unrestricting said shares.

        4.

Indemnity

     

Each party shall indemnify the other and its partners, officers, directors, and
employees against all claims, damages, liability, and litigating expenses
(including the expense of investigation and defending such claims) as the same
as incurred, relating to or arising out of its activities hereunder , except to
the extent


--------------------------------------------------------------------------------


that any claims, damages, liability, or expense, if found on a final judgment by
a court of law to have resulted from the other’s willful misconduct or gross
negligence in performing the services described above.

        5.

Termination

     

This Agreement may be terminated after three months and must be agreed upon by
both parties, at the end of any subsequent calendar month. The terminating party
shall give written notice to the other party at least ten days prior to such
termination. However, the 100,000 shares issued as inducement to enter into this
agreement, shall remain in full force and effect upon termination of this
agreement.

        6.

Entire Agreement

     

This Agreement sets forth the entire understanding of the parties relating to
the subject matter hereof, and supersedes and cancels any prior communications,
understanding, and agreements between the parties. This Agreement cannot be
modified or change, nor can any of its provisions be waived, except in writing
signed by all parties. However, all shares issued pursuant to this Agreement
will remain in effect.

        7.

Governing Law

     

This Agreement shall be governed by the laws of the State of New York. The
parties hereto agree to submit to the jurisdiction of the Supreme Court of the
State of New York for the determination of any dispute arising this Agreement or
in any action to enforce the terms hereof.

     

Please confirm the foregoing is in accordance with your understanding by signing
and returning to us the duplicate of this letter.

     

Very truly yours,


  By: /s/ William Hunt                                             William Hunt
    Network 1 Financial Securities

Accepted and Agreed to:

  By: /s/ Paul Young                                                Paul Young  
  President & CEO     Future Canada China Environment, Inc.


--------------------------------------------------------------------------------